                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-657-FDW-DCK

NATHANIEL CANNON,                                       )
                                                        )
               Plaintiff,                               )
                                                        )
   v.                                                   )    ORDER
                                                        )
CHARTER COMMUNICATIONS,                                 )
                                                        )
               Defendant.                               )
                                                        )

        THIS MATTER IS BEFORE THE COURT regarding discovery and scheduling

concerns. This matter has been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b), and immediate review is appropriate.

        Defendant’s counsel recently contacted the undersigned’s staff pursuant to the “Case

Management Order” (Document No. 20, pp. 4-5). Defendant reports that the parties continue to

be unable to resolve discovery dispute(s), and Defendant requests a telephone conference. See

(Document No. 21).

        The undersigned has carefully considered Defendant’s request and the status of the case,

as well as other factors currently impacting efficient case management and judicial economy.

Under all the circumstances, the Court will again respectfully decline to hold a telephone

conference in this matter. The undersigned remains hopeful the parties might still be able to

resolve their discovery dispute; if not, Defendant may file a motion to compel.

        As noted in a previous Order:

               discovery is a necessary part of most litigation. The Federal Rules
               of Civil Procedure (“Fed.R.Civ.P.”) provide that:
                          Unless otherwise limited by court order, the
                      scope of discovery is as follows: Parties may obtain
                      discovery regarding any nonprivileged matter that is
                      relevant to any party’s claim or defense and
                      proportional to the needs of the case, considering
                      the importance of the issues at stake in the action,
                      the amount in controversy, the parties’ relative
                      access to relevant information, the parties’
                      resources, the importance of the discovery in
                      resolving the issues, and whether the burden or
                      expense of the proposed discovery outweighs its
                      likely benefit. Information within this scope of
                      discovery need not be admissible in evidence to be
                      discoverable.

(Document No. 21) (quoting Fed.R.Civ.P. 26(b)(1)).

       The parties, including pro se Plaintiff, are expected to proceed with this lawsuit in

accordance with the Federal Rules of Civil Procedure, the Local Rules of this Court, and the

“Case Management Order” (Document No. 20). “[T]he Court expects all parties (and counsel) to

attempt in good faith to resolve discovery disputes without the necessity of court intervention.”

(Document No. 20, p. 4).

       The undersigned notes that a document was recently returned to the Court as

“undeliverable” by certified U.S. mail. See (Document No. 32) (citing Document No. 21). Mr.

Cannon is directed to confirm that his contact information with the Court is accurate.

       IT IS, THEREFORE, ORDERED that Defendant’s second request for an informal

telephone conference is DENIED.

       The Clerk of Court is directed to send a copy of this Order to pro se Plaintiff at the email

address scorp6578@yahoo.com, and by certified U.S. mail, return receipt requested.

      SO ORDERED.
